Citation Nr: 1636441	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-26 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral acne cheek scars of the face.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Tiger Team in Cleveland, Ohio.  The appeal is now within the jurisdiction of the VARO in Chicago, Illinois. 

In April 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  


REMAND

The most recent VA Compensation and Pension examination of the Veteran was conducted in July 2007 and indicted mild acne scarring on the both cheeks which extended along the jawline to the neck junction.  This is in contrast to a non-VA treatment record dated March 2007 which indicated the Veteran had extensive acne scarring on her entire face and neck.  

An August 2008 private medical treatment record indicates that the Veteran had an active acne outbreak on her face that was extensive enough to require prescription medication and two weeks of excused absence from work.  An April 2010 note from a private physician stated that the Veteran's acne scars "may involve more than 40% of her face, but treatment of her acne scars may resolve the issue."  A June 2012 private treatment record shows treatment for another active acne outbreak involving the face.  A November 2014 VA treatment record indicated acne scarring of the temples.  

At the May 2016 hearing the Veteran testified that her service-connected acne scarring is more extensive than just her cheeks as was indicated on the single Compensation and Pension examination of record.  Review of the record supports that her facial scarring may be more extensive than indicated on the 2007 Compensation and Pension examination.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

At the May 2016 hearing the Veteran testified that she was receiving additional treatment for her service-connected acne.  However in June 2016 correspondence the Veteran stated that "I believe all the documents discussed are in possession of the VA except the six additional pages attached today."  Therefore, there appear to be no additional treatment records not obtained by VA at this time.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the current severity of her service-connected acne scars of the face.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  Examinations for both facial scars and acne should be conducted.   

The examiner must describe the location of all facial scarring resulting from the Veteran's acne and indicate the percentage of surface area of the Veteran face affected by the acne scars along with all characteristics of facial disfigurement present.  The examiner must also indicate if there is any active acne rash present.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his attorney have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

